On the 27th October, Judge Edmonds delivered the opinion of the court:—
By the United States Constitution (art. 4, § 2), a fugitive *322from service can be claimed only by the party to whom the service is due.
By the act of 1793 (1 Story’s Laws of U. S. 285), in case of'the escape of a person held to labor, the person to whom such service may be due, his agent or attorney, is empowered to seize or arrest such fugitive and take him before a proper officer, to the end that a warrant may he obtained for removing him to the State from which he had fled.
As I read and understand this statute, it clearly contemplates that the right to reclaim a fugitive slave shall not be exercised except by due process of law, and never vi et currms. Such, at least, was the contemporaneous interpretation by congress of this provision in the Constitution, and would forbid to the owner—and if to him, then surely to his agent or attorney—the right by strong hand, by fastened hatches, blows and handcuffs, to enforce a reclamation. And such a construction seems to me most consonant with the principle of our institutions, which forbids that any one shall be deprived of life, liberty or property, except by due course of law.
The Supreme Court of the United States, however, seem, in the case of Prigg v. Com. of Penn. (16 Peters, 539), to have intimated a different opinion, though as that point was not necessarily before them, and as the question submitted to them by consent was the constitutionality of a law of Pennsylvania, and the power of its legislature to pass any law upon the subject, it may well be doubted whether their remarks were not obiter dicta. But if they are otherwise, if pertinent and decisive, they are still carefully guarded with the qualification, that the party may “ claim and retake his wife, child or servant, wherever he happens to find them, so it be not in a riotous manner, or attended with a breach of the peace; and the owner may seize and recapture his slave whenever he can do it without any breach of the peace, or any illegal violence.”
The general language of the return, in this case, and the right assumed under it, might justify the resort to illegal violence in seizing and retaking the slave. The right to retake Km or to hold him in durance, is in the return founded on *323the asserted fact that he is “ a fugitive from service in the State of Georgia, under and by virtue of the laws of which State he is held to labor and service as the slave of Charles Chapman, of Bryan county, in said State,” and the fact that he had concealed himself on board the vessel for the purpose of escaping from such servitude. If this fact alone, without any qualification, without any averment that the restraint was without illegal violence, would justify this restraint, then they would of necessity justify restraint in a riotous manner, or by a breach of the peace.
That could not be defended in the owner, and, of course, not in his agent or attorney.
If it were otherwise, the master of the vessel, in this case, would be justified in holding the slave, at the point of the bayonet, with closed hatches, and with chains.
But it is unnecessary to dwell upon this consideration, for the master of the vessel cannot justly be regarded as the agent or attorney of the owner. It is not pretended that he has any express authority from the owner. The facts of the return preclude the idea.
But it is contended that the authority is implied from the laws of Georgia. To this claim there are several very conclusive answers.
1. The laws of Georgia do not operate beyond her territory. From the first moment that the respondent discovered the boy on board his vessel, and began the exercise of his control over him, until the present time, he has been without the jurisdiction of the State of Georgia, beyond her territory, and beyond the operation of her laws. And to allow this claim would be, in effect, to call upon the magistrates of this State, within our territory, to execute the laws of Georgia, not to enforce a right which had become perfect within her territory, but one that had no beginning even till her boundaries had been passed. I am not aware that the obligation of one State to give full faith and credit to the public acts, records, and judicial proceedings of every other State, has ever been carried to that extent. How can it be, without subjecting the *324territory of every State to the jurisdiction of at least twenty-seven independent sovereignties ?
2. The laws of Georgia do not of themselves contemplate any such agency. It is true that by those laws any person may apprehend a fugitive slave and return him to his master. But this confers no special authority upon the respondent to the exclusion of every body else. “ Every person ” may do it, and how can it be said that this makes him, more than any other person, the owner’s agent ? “ Every person ” may just as well be such agent as the respondent.
But that statute in its very terms is intended to operate within the territory of Georgia, and not beyond it. Or why the provision that within forty-eight hours after the apprehension, the slave shall be sent back to his master ? If the manucaptor in Maine should detain him forty-eight months, or forty-eight years, could the jurisdiction of Georgia reach him with its penal inflictions ? Why the provision that he who harbors the slave shall be confined in the penitentiary ? Could a citizen of Hew York be condemned to the penitentiary of Georgia for harboring a slave in Hew York?
It is evident that the statute was calculated only to operate within the territory of Georgia, and the sovereign authority of that State would doubtless be not a little surprised to learn that so wide a range of authority was claimed for its enactments. , “ ,
Humerous difficulties would spring from the establishment of the principle contended for. Though in this case there is no reason to apprehend that aught would be done that conscience and the law would not sanction, yet it is worth while to .consider the effect of the decision in case it should be drawn into a precedent.
How long may the master of a vessel, under such circumstances, detain the slave within our borders ? Days, months, or years ? What security is to be afforded that the slave wdll be returned to the person entitled to his service, and not be sold elsewhere into bondage ? What is there to prevent our -own free citizens from being carried away into slavery? Our *325protection would be very imperfect, if the law should be so established.
As, then, the respondent cannot with propriety be regarded as the agent of the owner, and as such owner does not present a claim to the services of this boy, either by himself or by his agent or attorney, the prisoner cannot be held, under the Constitution or laws of the United States, as a fugitive from service, and must be discharged, unless he can be held under the laws of our own State.
Our Revised Statutes (1 R. S. 659, § 15), contain a provision that whenever a person of color, owing service in another State, shall secrete himself on board a vessel and be brought into this State in such a vessel, the captain may seize him and take him before the mayor, etc., who may inquire into the circumstances and give a certificate, which shall be a sufficient warrant to the captain to carry or send such person of color to the port or place from which he was brought. And, on the argument, it was suggested that, non constat, the respondent held him in custody for the purpose of taking bim before an officer under such statute.
It has been well questioned on the argument, whether our legislature had any authority to enact such a statute.
In Prigg's case (16 Pet. 617), Story, J., says: The legislation of congress, if constitutional, must supercede all State legislation upon the same subject, and by necessary implication prohibit it. For if congress have a constitutional power to regulate a particular subject, and they do actually regulate it in a given manner, and in a certain form, it cannot be that the States have a right to interfere.
In Houston v. Moore (5 Wheat. 1), it is expressly held, that where congress has exercised a power over a subject given them by the Constitution, it is not competent for State legislation to add to the provisions of congress.
In Prigg's case (16 Pet.), the court held, that the power of legislation on the subject is exclusive in the national govern'ment, and cite with approbation the language of Chief Justice Marshall in Sturgiss v. Crowninshield (4 Wheaton). *326“Wherever the terms in which a power is granted to congress, or the nature of the power require that it should be exclusively exercised by congréss, the subject is as completely taken from the State legislatures as if they had been forbidden to act.”
And after discussing the evils that might arise from State interference, conclude, surely such a state of things never could have been intended under such a solemn guarantee of right and duty.
The nature and objects of the provision imperiously require, that to make it effectual it should be exclusive of State authority.
But still the police power is left to the States, so that the rights of the owners be in no just sense interfered with.
And whether the provisions of our Revised Statutes are constitutional or not, depends upon this question —whether it was intended, and would necessarily operate, merely to advance and enforce the rights of the owner, or to secure the State from the depredation and evil example of the fugitive ? If the former, the statute cannot be sustained. Yet in this case it is invoked solely for the benefit of the owner, and the statute provides, not that the fugitive shall be removed from orn- territory—which would be all that would be necessary if our own welfare alone was consulted—but that he shall be delivered up to the master of the vessel, to the end that he may be carried back to the port from which he was brought.
The constitutionality of this provision of our Revised Statutes may, therefore, well be questioned.
But it is not necessary to decide that point. It is enough that it is no where in the return alleged that the respondent claims, or did claim, to hold the slave for any such purpose. The claim, as has already been stated, is founded solely on the fact that George is a slave; and that fact is set forth in the return in such general terms, that at one moment it is urged as sufficient to justify a claim to hold him as the agent of the owner, and at another as the captain of the vessel; at one *327instant as justified by a well defined provision of our national Constitution, and at another by a doubtful local statute.
The fact set out in the return does indeed support the one claim as well as the other. But that circumstance of itself shows that the averment is too defective to be available under either aspect. Besides, the fact would justify a still broader claim, that, namely, of any person who should please, within our territory, to arrest him as a fugitive from service.
If the respondent was in fact holding the boy in pursuance of this statute, and for the purpose of taking him before the mayor, that his liability in servitude might be adjudicated upon, he ought so to have averred in his return, and this, not merely as matter of form, but as matter of substance, that the prisoner might have taken issue upon it.
To seize him and take him before the mayor, etc., would require a very brief period of time; yet, consistently with the truth of the return, he may have been detained for days after his seizure and after his arrival in this port. If, on an issue joined, such should appear to be the fact, any court or jury might—nay, would be bound in common fairness to declare, that he had not been held for any such purpose.
In a case involving personal liberty, where the fact is left in such obscurity that it can be helped out only by intendments, the well established rule of law requires that intendment shall be in favor of the prisoner.
We have not in the return any thing to "warrant the idea that the respondent was holding the slave for the purpose of taking him before the mayor, under the State statute, except the facts that he was a slave, that he had concealed himself on board the vessel, and was there held in durance.
And those facts would just as well warrant the idea that he held him as the agent of the owner, under the laws of the United States,.or held him for the purpose of selling him into bondage elsewhere.
This claim, resting as it does on a doubtful statute, and unsupported by the facts, must also fall to the ground. And the respondent is left before us to be regarded as one having *328no authority in the matter, but as preferring a claim to the custody of this boy, simply because he has admitted himself to have been a slave.
To allow the claim in this case, would justify his being surrendered to any other stranger who might demand him, in order to transport him into closer and more enduring bondage, or to conceal him beyond the reach of his lawful master.
The Gowrt then instructed the cleric to enter an order on the minutes, directing the slave to be discharged.
On the same day Mr. Jay presented a petition to the circuit judge, setting forth that after the discharge of the slave by the Oyer and Terminer, he had been seized by the authority of the master of the vessel, and taken before the mayor for the purpose of obtaining the certificate, under the Revised Statutes, to warrant his reconveying him to Savannah, and praying the allowance of a writ of habeas corpus, directed to the mayor, who held him in custody, for the purpose of inquiring into the propriety of granting a certificate.
To this second writ the following return was made:
To the Honorable John W. Edmonds, Circuit Judge for the first judicial circuit of the State of New York:
The return of Andrew H. Mickle, mayor of the city of New York, to the writ of habeas corpus directed to him, and allowed by the circuit judge above named, on the twenty-seventh day of October, A. D. 1846, to inquire into the cause of the detention of a colored boy, named George Kirk, shows:
That on the same twenty-seventh day of October, A. D. 1846, the application in writing, whereof a trué copy is hereunto annexed, was made to the said Andrew H. Mickle, as mayor of the said city of New York, by Theodore Buckley, in said application mentioned, setting forth that he, the said Buckley, was master of the brig “ Mobile,” an American vessel, belonging to the port of New York. That on the thirteenth day of October, instant, the said vessel sailed from the *329port of Savannah, in Georgia, hound for the port of Hew York. That on the fifteenth day of October, instant, in latitude 34 deg. 10 m., H., and longitude 15 deg., W., the said Buckley discovered a colored man secreted in the fore steerage of said brig, covered with a sail. That upon examination of said negro, he admitted that he was the slave of Charles Chapman, of Bryan county, in the State of Georgia, and that he had secreted himself on board of said brig while lying at the port of Savannah, in said State of Georgia, with a view to escape from the service to which he was lawfully held under the lawsxof said State.
The said application farther set forth, that the said Buckley arrived at the wharf in the port of Hew York, with said colored man on board, on the 22d day of October, instant, and that said colored man was taken on that day from the custody of said Buckley by a writ of habeas corpus, and at the time of presenting such application was in the city prison.
The said application farther set forth, that said colored man did secrete himself on board of said brig Mobile, while lying at the port of Savannah aforesaid, without the knowledge or consent of the said Buckley, the master and commander of "such brig, and that by so doing he subjected the said Buckley to the penalties of fine and imprisonment under the laws of Georgia; wherefore the said Buckley prayed that a certificate might be furnished to the said Buckley, to cany or send such colored person to the port of Savannah aforesaid.
That the said Buckley duly verified, by his oath before the said mayor, the said application.
That in the afternoon of.the same twenty-seventh day of October, A. D. 1846, the said colored boy, named George Kirk, was brought before the said mayor, at his office, in the city hall of the city of Hew York, by the said Buckley, and persons by him authorized to aid and assist him as his agents in that behalf. That there appeared before the said mayor, at the said time and place, Hathaniel B. Blunt, Esq., counsel for the said Buckley, and John Jay, Esq., counsel for the said colored boy. That thereupon the said mayor, at the request *330of the said Buckley, and in discharge of the duty imposed upon him in that behalf by the laws of the State of New York, was about to proceed, in conformity with the law, to inquire into the circumstances stated in the application aforesaid, for the purpose of determining judicially, under the law, whether the certificate applied for should be given as authorized by the law, when it was agreed by and between the parties to the said proceeding, and their counsel, that the inquiry should be postponed until the hour of six o’clock in the afternoon of the same twenty-seventh day of October, A. D. 1846, and that until such hour the said colored boy should remain in the charge and under the control of the said mayor, and be detained by him. That this latter arrangement was assented to by the parties and their counsel.
That the said mayor thereupon took the charge and control of the person of the said colored boy, and before the hour appointed for the inquiry aforesaid, there was served upon the said mayor the writ of habeas corpus hereunto annexed, and to which this is á return.
And the said Andrew H. Mickle insists, that by-reason of the facts hereinbefore stated, it is his duty, under the law, to make the inquiry aforesaid, in the exercise of an -authority judicial in its nature; and that, for the purpose of such inquiry, and until the termination thereof, he is entitled to have the said colored boy before him, and subject to his orders, and that the said boy is now in the charge and under the control of said mayor.
But whether, on the foregoing facts, the said colored boy is subject to ■ any order of the circuit judge, by whom the said annexed writ of habeas corpus was issued, the said mayor submits to the decision of said judge.
In witness whereof, the said mayor hath hereunto subscribed his name, this twenty-eighth day of October, A. D. 1846.
A. H. MICKLE, Mayor.
State of New Yobk, City akd County of New Yobk, ss :
' Theodore Buckley, being duly sworn, deposeth and saith, *331that he is the master of the brig Mobile, an American vessel, belonging to the port of New York. That on the thirteenth day of October, instant, the said vessel sailed from the port of Savannah, State of Georgia, bound for the port of New York; that on the fifteenth of October, instant, in latitude 34 deg. 10 m., N., and longitude 75 deg. W., this deponent discovered a colored man secreted in the fore steerage of said brig, covered with, a sail. That on examination of the said negro, he admitted that he was the slave of Charles Chapman, of Bryan county, State of Georgia, and that he had secreted himself on board of said brig, while lying at the port of Savannah, in said State of Georgia, with a view to escape from the service to which he was lawfully held under the laws of said State.
And deponent further saith, that he arrived at the wharf in the port of New-York with said colored man on board, on the 22d day of October, instant, and that said colored man was taken on that day from the custody of deponent, by a writ of habeas corpus, and is now in the city prison.
And deponent further says, that said colored man did secrete himself on board of the said brig Mobile, while lying at the port of Savannah, in the said State of Georgia, without the knowledge or consent of this deponent, the master and commander of said vessel; and that by so doing he subjected this deponent, under the laws of Georgia, to the penalty of fine and imprisonment; wherefore deponent prays that a certificate may be furnished to this deponent to carry or send such colored person to the port from which he was brought.
And further says not.
(Signed)
THEODORE BUCKLEY.
Sworn to before me, this 27th day of October, 1846.
(Signed)
A. H. MICKLE, Mayor.
To this return a general demurrer was interposed, and a joinder in demurrer.
The demurrer was argued before the circuit judge by Mr. Jay and Mr. White, as counsel for the petitioner, and by Mr. *332McKeon, district attorney, on the same side, and by Mr. Blunt as counsel for the master, and Mr. J. T. Brady as counsel for the mayor.
The points taken were: —
1. That the provision of the Revised Statutes, under which the proceedings before the mayor had been instituted, had been repealed by the act of 1840.
2. That, if not repealed, the statute was void, as repugnant to the Constitution of the United States, which conferred the power of legislation on this subject exclusively upon congress.

The Circuit Judge:

When this boy was before me on a former occasion, no principle of law was involved, but mainly a question of fact, arising out of the return. On the present occasion it is quite otherwise. The question now presented, is the constitutionality, and consequently the validity, of a statute of our State.
It is not from any choice on my part, that I am called upon to consider this question. If my wishes had been consulted, the ease would have remained with the mayor until he had decided it; and even then I should have been much better pleased if the review of his decision had been committed to some functionary whose other duties would have allowed him more leisure than I can command to examine it. But the party had a right to bring the matter at once before me; under our statute I was bound to allow the writ of habeas corpus, even if I had been fully convinced of the legality of the imprisonment ; and the return made to the writ necessarily raising the question to which I have alluded, it becomes my duty to consider and decide it— a duty from which I am not at liberty to shrink, and which I hope I may be able to discharge without partaking of the excitement which has surrounded the question from the beginning.
It is conceded on the record that George is a slave, owing service to a master in Georgia; that without the consent of his owner, and without the knowledge of the officers or owners of the vessel, he concealed himself on board the brig *333Mobile, in the port of Savannah, for the purpose of securing a passage to Mew York; that his being on board was not discovered by the officers of the brig until they had been at sea two days on their return voyage, and had got without the territory of Georgia; that as soon as he was discovered he was arrested and confined until his arrival in this port, and that on his arrival the master of the vessel took him before the mayor, to the end that he might obtain from the mayor a certificate which should warrant him in returning the boy to the port of Savannah; that the owner of the slave does not demand him under the Constitution and laws of the United States, but he is demanded by the claimant, simply by virtue of his station as master of the vessel, and by virtue of a provision of our statutes.
Such are the facts of this case. The law applicable to it is to be found in section 15, 1 E. S. 659, which enacts that whenever any person of color, owing labor or service in any other part of the United States, shall secrete himself on board of a vessel lying in any port or harbor of such State, and shall be brought into this State in such vessel, the captain or commander thereof may seize such person of color and take him before the mayor or recorder of the city of Mew York. The officer before whom such person shall be brought, shall inquire into the circumstances, and if it appear, upon proper testimony, that such person of color owes service or labor in any other State, and that he did secrete himself on board of such vessel without the knowledge and consent of the captain or commander thereof, and that by so doing he subjected such captain to any penalty, such officer shall furnish a certificate thereof to such captain or commander, which shall be a sufficient warrant to him to carry or send such person of color to the port or place from which he was so brought as aforesaid.
It must constantly be borne in mind that the question before me does not grow out of, nor is it in any way connected with, an attempt on the part of the owner of the slave to enforce his rights under the Constitution of the United States and the law of congress of 1793, but arises solely out *334of a State statute, which authorizes another person, in no respect connected with the owner of the slave, nor acting by his authority, to retransport him from our territory to the place where he had been held in bondage, and where again he may be returned to bondage.
In other words, while the Constitution of the United States gives to the party to whom the service or the labor may be due, the right to reclaim his servant, and the law of congress extends that right to the agent or attorney of such party, it is claimed that the State legislature has a right to interpose and extend the right to a third person, not acting for or by authority of the owner, but merely because he was the commander of a vessel on which the slave may have concealed himself, and because by such concealment the commander may have become liable to a penalty.
Such is the authority which the mayor has been called upon to exercise, and which it is insisted has not been, and cannot f be conferred upon him by the State legislature.
Two objections are raised to this claim of authority: —
1. That the provision of the Revised Statutes authorizing the proceeding has been virtually repealed by an act of our legislature, passed in 1840.
2. That if it has not been repealed, it is repugnant to the Constitution of the United States, and therefore inoperative and void.
The conclusion to which I have arrived on this point renders an examination of the first unnecessary.
The section of the Revised Statutes under consideration is part of title seven, of chapter twenty of the first part, which is entitled, “ Of the importation into this State of persons held in slavery, of their exportation, of their services, and prohibiting their sale; ” and is a revision of the act of 1817, entitled “ An act relative to slaves and servants.”
The thirtieth section of the act of 1811, which contains the provision which has been incorporated into this fifteenth section of the Revised Statutes, is preceded by a recital that “whereas persons of color owing service or labor in other *335States, sometimes secrete themselves on board of vessels while such vessels are lying in the ports or harbors of other States, and thereby subject the commanders thereof to heavy fines and penalties.” And it is worthy of observation that the act of 1817, as well as this title of the Eevised Statutes, aims at prohibiting the exportation as well as the importation of slaves, and that-while the act of 1817 abolishes slavery after the 4th of July, 1827, the Eevised Statutes declare that every person born in this State shall be free, and every person brought into this State as a slave, except as authorized by this title, shall be free.
It may well be questioned whether, as this slave was brought into this State in a manner not authorized by the Eevised Statutes, he did not thereby, under our law, become ipso facto free, and whether this proceeding before the mayor is not therefore, in effect, a proceeding to carry a free citizen into bondage. But I do not consider that point, as it was not raised before me on the argument, was not discussed, and is not necessary to the decision of the question before me.
The broad question discussed, and which I am called upon to decide, is, whether our State legislature has authority to pass this law.
The point has never, as far as I can leam, been decided, or even agitated in our State, and it is presented to me, not only as a new one, but in the imposing form of requiring from me a decision that a law of our State is repugnant to the Constitution of the United States, and therefore void. Fully aware of the diffidence with which courts should always entertain such questions, I approach this with all the caution becoming the gravity of the case, yet with a lively sense of what is due to personal liberty and the fraternal relations existing among the members of the union.
As I have already mentioned, the statute under consideration was first enacted in 1817, and was subsequently re-enacted and went into effect as part of the Eevised Statutes, in 1830. In 1834 the Supreme Court of this State, in Jack v. Martin (12 Wend. 311), held that the law of congress in regard to *336fugitive slaves, was supreme and paramount from necessity— that so far as the States are concerned, the power, when thus exercised, is exhausted, and though the States might have desired a different legislation on the subject, they cannot amend, qualify, or in any manner alter it-—that though the act of the State might not be in direct repugnance to the legislation of congress, it does not follow that it is not in legal effect; that if they correspond in every respect, then the latter is idle and inoperative; if they differ, they must, in the nature of things, oppose each other so far as they do differ; that a fair interpretation of the terms in which the provision of the Constitution is expressed, prohibits the States from legislating upon the question involving the owner’s right to this species of labor; and that while the law of congress, thus passed, exists, the power of the States is suspended, and, for the time, is as inoperative as if it had never existed.
The case of Jack v. Martin was carried to our Court for the Correction of Errors, and the judgment of the Supreme Court was affirmed. Though the reasons given for the decision in the court of last resort, as reported in 14 Wend. 507, differ from those given in the court below, the positions of the Supreme Court, as I have extracted them, were in no respect disturbed, but have ever since remained, and are now the law of the land, governing the courts and citizens of this State.
In 1842 the Supreme Court of the United States, in Prigg v. Pennsylvania, (16 Peters, 539), had the same question before them. It arose out of various statutes, which that State, as well as New York, and other Northern States, had from time to time been enacting on the subject of slavery, and which contained, among other things, provisions' very like ours in regard to slaves who had absconded from other States.
Story, J., in delivering the opinion of the court, declares that the law of congress may be truly said to cover the whole ground of the Constitution, not because it exhausts the remedies which may be applied, but because it points out *337fully all the modes of attaining the object which congress has as yet deemed expedient or proper to meet the exigencies of the Constitution. And he adds:
If this be so, then it would seem, upon just principles of construction, that the legislation of congress must supersede all State legislation upon the same subject, and, by necessary implication, prohibit it. For, if congress has a constitutional power to regulate a particular subject, and it does actually regulate it in a given manner, and in a certain form, it cannot be that the State legislatures have a right to interfere, and, as it were, by way of compliment to the legislation of congress, to prescribe additional regulations, and what it may deem auxiliary provisions for the same purpose. In such a case the legislation of congress, in what it does prescribe, manifestly indicates that it does not intend that there shall be any farther legislation to act upon the subject-matter. This doctrine was. fully recognized by the court in Houston v. Moore (5 Wheat. 1), where it was expressly held that where congress has exercised a power over a particular subject given it by the Constitution, it is not competent for State legislation to add to the provisions of congress upon that subject.
This is the supreme law of the land, which I am bound to obey, and is applicable to the case before me in this aspect, that while congress, in the exercise of its constitutional power over fugitives from service, has given the right to retake and reconvey them to the place of service, to the party to whom the service is due, his agent or attorney, the State legislation adds to the provision of congress on that subject, by conferring the power of recapture and reconveyance upon the commander of a vessel on board of which the fugitive may have concealed himself.
If it may add, may it not diminish ? And if State legislation once begins, where is it to end, and what bounds are to be set to it, but State discretion? Well, indeed, did our Supreme Court repudiate the idea that the framers of the Constitution intended to leave the regulation of this subject to the States, when the provision itself obviously sprung out *338of their fears of partial and unjust legislation by the States in respect to it.
While this construction of the Constitution—thougkreeent in its promulgation, yet old as the instrument itself—was conceded on all hands during the argument before me, it was contended that our statute did not fall within its destroying influence, because it was only a police regulation, and therefore legitimately within the scope of State authority.
In 16 Peters, 625, Story, J., qualifies the decision of the Supreme Court of the United States, by saying that they were not to be understood in any manner to doubt or interfere with the police power belonging to the States, in virtue of then-general sovereignty. That police power extends over all subjects within the territorial Emits of the States, and is distinguishable from the right and duty secured by the provision of the Constitution under consideration.
It becomes, therefore, material to inquire what is the police power here alluded to, and does our statute justly and properly fall within its scope?
In 16 Peters, the same learned judge speaks of this power as conferring fidl jurisdiction on the States to arrest and restrain runaway slaves, and remove them from their borders and otherwise to secure themselves against then- depredations and evil example, as they certainly may do in cases of idlers, vagabonds and paupers. The rights of the owners of fugitive slaves are in no just sense interfered with or regulated by such a course; and in many cases the operations of this police power, although designed essentially for other purposes, for the protection, safety and peace of the State, may essentially promote and aid the interests of the owners. But such regulations can never be permitted to interfere with or obstruct the just i-ights of the owner to reclaim his slave, or with the remedies prescribed by congress to aid and enforce the same.
In New York v. Milne (2 Peters, 139), Mr. Justice Barbour, in delivering the opinion of the court, applies this test to determine the nature of the power: Did it belong to the *339State before the adoption of the Constitution? has it been, taken from the States and given to congress ? or does it fall within that immense mass of legislation which embraces every thing witkm the territory of a State not surrendered to the general government? And the power then under consideration was held to be of that “ mass,” because its place of operation was within the territory, and therefore within the jurisdiction of the State; because the person on whom it operates was found within the same territory and jurisdiction; because the persons for whose benefit it was passed were the people of the State; because the purpose to be attained was to secure the protection of that people, and because the means used were just, natural and appropriate to those ends.
Complaint was made during the argument, that this police power was exceedingly vague, uncertain and undefinable, and hence, I suppose, an inference was to be deduced that I ought to regard the claim of power with little favor at least. In the very nature of things it must be difficult, in few, or perhaps in many words, to define the power; for it comprehends an immense mass of legislation, inspection laws, quarantine laws, health laws, internal commerce, roads, ferries, etc.
Yet, immense as is this mass, and various as are the interests embraced in and affected by it, it seems to me that the rules laid down by the Supreme Court of the United States, as I have already quoted them, and the tests which they provide, are plain, and simple, and easy to be understood, and in their application to this case entirely decisive and satisfactory in the result to which they lead us.
To apply, first, the rules given us in the case of Prigg, in 16 Peters:
The police power “ extends over all subjects within the territorial limits of the State,” yet our statute does not confine its operation within our limits, but provides, in case the fugitive is from another State, for the return of the fugitive back to the place whence he fled.
We “ may remove slaves from our borders to secure ourselves against their depredation.” To transport the slave to *340Canada or Connecticut would effect this purpose, yet that is not allowed by our statute. He must, in compliance with its command, be returned only to his place of bondage.
“ The rights of the owners are not to be interfered with or regulated.”
Yet, what is a compulsory return of the slave, with or without his owner’s consent, to the place whence he fled, but an interference with or regulation of the master’s right to control his movements and govern his person ?
The State regulation is, “ not to interfere with the remedy prescribed by congress.” Congress has limited the power of recaption to the owner, his agent or attorney, but our State law has removed that limitation. Congress has protected the rights of the owner, by securing the reclamation to him and those appointed by him, yet our statute gives to the commander of the vessel the power of transporting the slave beyond even the reach of the owner.
Such is the result of the rule furnished us by Judge Stoby. The application of Judge Babboub’s tests will be found equally satisfactory and conclusive.
Is the power exercised in this statute one “ embracing a matter within the territory of the State, not surrendered to the government, and which can be most advantageously exercised by the State ? It cannot be most advantageously exercised by this State. It, cannot, indeed, be exercised at all without the consent of the State from which the slave fled. Suppose that any slave State should forbid the return to its territory of a fugitive slave, could our law, commanding his return, be enforced? It could be only enforced by the national government.
But to proceed with his tests:
W.e are to look at the place of its operation to see that the statute operates within the territory of New York; yet the mam object of this statute plainly is, not the removal of the slave from our borders, but his return to the place whence he ffed, involving of necessity the operation of our statute, 'without our territory, and without our jurisdiction. Could *341it be more so if it provided that every vagrant arrested in our streets should be transported to and abandoned.iii >he streets of Savannah %
- We are next to look upon the person on whom it operates, to see that he is within the same territory and jurisdiction; yet this statute must, of necessity, operate both on the slave and the commander of the vessel, more out of the State than in it.
We are next to look at the persons for whose benefit it was passed, to see that they are the people of our State. Yet this statute does not confine the power of recaption to the commanders of vessels, being citizens; it confers it on all commanders, reside where they may.
We are next to turn our attention to the purpose to be attained, to see that it is to secure that very protection, and provide for that very welfare. The argument is, that this statute had its origin in the desire to protect our citizens from the evil example of having slaves among us; yet that very statute prohibits the removal of slaves from our territory by high penal enactments; and surely if the welfare of our citizens, and their security from the evil example of slavery, were the object in view, it could be attained as well, and far more easily, by transporting the slave to' a free State, which it prohibits, than to a slave State, which it absolutely commands.
And, lastly, we are to examine the means by which these ends are to be attained, so that they bear a just, natural and appropriate relation to those ends. There is no special pleading, no refinement of reasoning, that can disguise from a common understanding the fact that the whole object of the statute was, to allow the commander of the vessel to protect himself by retaking and returning the fugitive; and the means used, namely, the examination and adjudication by the mayor, and his certificate, were natural and appropriate to that end, and to none other. If any other end had been in view—if the protection of our people at large had been aimed at— there would have been something compulsory in the law, something rendering it obligatory on the captain to afford us *342the desired protection. But every thing is left to his discretion. If he pleases he may retake, and, after retaking, if he pleases, he may return the slave to the place whence he fled. If the captain should chance not to be a citizen of this State, it would be difficult to discover how it could benefit this State; yet under no circumstances would it be difficult to see how it could benefit the owner to have his fugitive servant placed again within his reach. In every aspect in which I view this statute, I cannot help regarding it as intended and calculated to aid in returning a fugitive slave to his master; and it seems to me that the claimant in this case, and his counsel, have so understood the law, and have acted accordingly. Else why was the boy confined on board the vessel after her arrival here? Why does.the captain plead his obligation to the laws of Georgia, when those laws compel him to return the boy to his owner ? Or, why, when George was making every effort, with the assistance of numerous friends, to escape from the State, did the captain invoke the aid of the police to arrest those efforts; and why does he now press this claim, but that he may do that which the Constitution and laws of the United States declare shall be done only by the party to whom the service is due, or his agent or attorney? I do not allude to these considerations for the purpose of even implying a censure upon the commander of the vessel or his owners; but solely with a view of drawing from his acts, and those of his very respectable counsel, the consolation justly flowing, that he and they do, in effect and from necessity, understand our statute precisely as I do, namely, in the language of the United States Supreme Court, as by way of compliment to the legislation of congress, prescribing additional regulations, and what they deem auxiliary provisions for the same purpose.
It must have occurred to all who have given this subject much consideration, as it. has to me, to observe the extreme watchfulness with which this provision of our national Constitution has been regarded by our courts. It is not worth my while to pause and inquire into the cause or the propriety of this. It is enough to know that whenever any State legisla*343tion, attempting to intermeddle with the question, has come before our highest courts, it has without ceremony been swept from the statute book. Our statute regulating and controlling the master’s right of reclamation, and allowing to the alleged slave the benefit of the writ of homi/ne replegiando, fell before the decision of our Supreme Court in Jack's case. The laws of Pennsylvania, running through a period from 1780 to 1826, and containing a provision like that now under my review, were overturned by the Supreme Court of the United States in JPrigg's case/ and I only discharge my duty—obey, indeed, merely one of its plainest and most simple dictates—by declaring that the rule of law thus laid down by the highest judicial tribunals in the country, and whose decisions I am bound to respect and to enforce, is applicable to the statute in question, and, being applicable, renders the statute null and void, and the arrest and detention of Kirk under it improper.
It will be observed that I have omitted to discuss many considerations which were pressed upon me during the argument. The view which I have taken of the case rendered their discussion unnecessary, but I will briefly allude to one topic, because, if the danger apprehended were to ensue, it would be the only cause of regret which I should experience growing out of this case. I allude to the penalty which it is averred may fall upon the captain in case of his return to Georgia. I cannot persuade myself that there is any cause for the fear.
The slave was concealed on board his vessel without his knowledge or consent. He was not discovered until the limits of Georgia had been passed, and to have returned then to Savannah would not only have vitiated the captain’s insurance, but have rendered him liable in an action to the boy; and since his arrival in this port, he has resorted to every means which our law allows to return him to his place of servitude. And if he shall be finally defeated in his attempts, it will not he from any want of effort on his part, but from a determination on the part of the authorities-of this State, to avoid State usurpation, and to maintain the Constitution as *344it has been interpreted by the highest tribunals in the country. It cannot be that/ under such circumstances, he can have any thing to fear from the penal enactments of Georgia.
If, however, contrary to all just calculation, those fears should yet be realized, om* regard for the individual may not warp the law from its uprightness, though it may well excite our regrets that its integrity cannot be maintained without the infliction of unmerited suffering. This boy must at all events be discharged. “The law allows it and the court awards it.”